This case is made by the record in this: Some dipping vats in Chilton county were in danger of destruction by dynamite at the hands of unknown parties. The appellee, at the request of the sheriff of the county, guarded a vat for a period of time. Subsequently appellee went before the commissioners' court and asked compensation. The amount of his compensation was agreed upon and the parties agreed that the sum agreed upon was reasonable for the services rendered. The commissioners drew a warrant for the agreed sum, which was presented to the county treasurer and payment declined; the treasurer taking the position that there was no statute authorizing the county to compensate appellee under the circumstances stated. The lower court decided in favor of the appellee, and the county treasurer brings the case here for review.
The county can be charged only with such expenses as are authorized by law, and unless there is a statute authorizing the expense it cannot be recovered out of the county. Van Epps v. Commissioners' Court, 25 Ala. 460. Naftel v. County of Montgomery, 127 Ala. 563, 29 So. 29; Walker v. Bridge-forth, Treas., 9 Ala. App. 257, 62 So. 323; Weakley v. Henry,204 Ala. 463, 86 So. 46.
No claims are chargeable on the county treasury, nor can be paid therefrom, except such as the law imposes on the county, or empowers it to contract. No officer of the county can charge it with the payment of other claims, however meritorious the consideration, or whatever may be the benefit the county may derive and enjoy from them. Jack v. Moore, 66 Ala. 187; Naftel v. County of Montgomery, supra; Weakly v. Henry, supra.
The appellee relies on the act approved September 2, 1915 (Acts 1915, pp. 341, 342) as authority for the payment of this claim. No other statute is called to our attention, and we have found none. The contention is made that this act authorized the commissioners' court to make appropriation for "maintaining dipping vats," and it is argued that the word "maintain" implies the upkeep of the thing, to support, to sustain and to keep in repair, and that it was just as essential for the county to have the dipping vats as it was to have the fluids and necessary ingredients for the dip, as without both *Page 424 
the work as proposed could not be accomplished.
The necessity of keeping the vats intact is of course apparent, if the contemplated work was to be accomplished, but the necessity of employing certain means in order to accomplish a desired result by no means takes the place of a statute authorizing the expenditure of public funds in an effort to protect the instrumentality that is used as a part of the means.
The act referred to is as follows:
"Section 1. That the boards of revenue, courts of county commissioners, or other like governing bodies of each of the several counties of this state are hereby authorized and empowered to make appropriations for the purpose of constructing and maintaining dipping vats to be used in the work of tick eradication in such county.
"Sec. 2. That each of the counties of this state are authorized and empowered to make such appropriations for the purpose of promoting or encouraging the work of tick eradication in such county in any manner as may be deemed necessary or advisable within the discretion of the board of revenue, court of county commissioners, or other like governing body of any such county, and to this end may make orders regulating the establishment and operation of such dipping vats and use thereof. Provided, however, that nothing herein contained shall be held to authorize any such county to compel the dipping of cattle before an election be held for the purpose of determining whether or not the work of tick eradication shall be taken up in such county as provided by law, or as provided by the rules and regulations of the state live stock sanitary board.
"Approved September 2, 1915."
Regardless of the various definitions accorded the word "maintain," I am of the opinion that the authority conferred on courts of county commissioners by the act referred to "to make appropriations for the purpose of constructing and maintaining dipping vats" and "to make such appropriations for the purpose of promoting and encouraging the work of tick eradication" is not sufficient to authorize the commissioners to agree to compensate a person who guards a vat at the instance of the sheriff and order the compensation paid from the county treasury where all of the transactions had by the commissioners occurred subsequent to the performance of the work.
I am unable to find any indication in this act of a legislative intention to authorize the county commissioners to appropriate county funds at will for guarding dipping vats, and I think the judgment should be reversed, and one rendered here for the appellant; the case being submitted on an agreed statement of facts.